DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Firstly, restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a machine with two sets of wheels and at least one input component.
II. Claims 15-20, drawn to a control system for controlling a machine with at least one set of wheels and three input components.
Invention I and II are unique inventions.  The two inventions are patentably distinct from one another because they each have mutually exclusive characteristics that would cause a search burden if they were examined together.  The machine of invention 1 does not require it’s control system to have all three input components, as it may only have one of the three (i.e. separated by “or”), unlike the control system of invention 2, which does require all three (i.e. separated by “and”).  And the control system of invention 2 does not require two sets of wheels (i.e. requires “at least one” which means one set of wheels is fine), unlike the machine of invention 1, which does require two sets (i.e. “a first set of wheels”, “a second set of wheels”).  Additionally, the control system of invention 2 includes embodiments describing various limits on controllable angles (per dependent Claims 16-18), whereas the machine of invention 1 does not require any limits on controllable angles.  Finally, the machine of invention 1 includes embodiments describing additional requirements that are not found within the control system of invention 2, such as (a) the requirement for the machine to specifically be a “motor grader” (per independent Claim 1 and dependent Claims 2-7), (b) the requirement for the control system to specifically be “closed loop” (per dependent Claim 2), (c) the requirement for the implement of the machine to be "a DCM, ripper, or bucket" (per dependent Claim 3), (d) the requirement for the input components to be "a dial, knob, slider, or joystick" (per dependent Claim 4), and (e) the requirement for the input components to have “neutral displacement detents” (per dependent Claims 9-11).  As such, these are patentably distinct inventions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Currently, none of the current claims are generic to both of these inventions.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Secondly, in the case that Applicant elects the machine of Invention 1 as per the restriction requirement above, this machine of Invention 1 also contains the following disclosed patentably distinct species:
Species 1: The machine is specifically a motor grader and the machine’s input component/-s do not require neutral displacement detents.  This species is disclosed within Claims 1-7.
Species 2: The machine’s input component/-s specifically have neutral displacement detents and the machine is not required to specifically be a motor grader.  This species is disclosed within Claims 9-11.
Applicant is advised that in the case that Applicant elects Invention 1 as per the restriction requirement above, the reply to this requirement to be complete must also include (i) an election of a Species 1 or Species 2 to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Currently, within the grouping of claims associated with Invention 1, Claims 8 and 12-14 appear to be generic to both of these species (as the machine of these claims is not required to specifically be a motor grader, but can be, and its input component/-s are not required to specifically have neutral displacement detents, but it could).
In the above described species restriction requirement, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Species 1 requires the machine to be a motor grader but does not require its input component/-s to have neutral displacement detents, as is a requirement per Species 2.  Species 2 requires its input component/-s to have neutral displacement detents but does not require the machine to be a motor grader, as is a requirement per Species 1.

For the above species restriction requirement, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If the reply does not distinctly and specifically point out supposed errors in this election of species requirement, this election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse this requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that a species, or a grouping of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
Finally, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663